           Case 1:14-vv-00357-SGB Document 117 Filed 10/01/19 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                      (Filed: September 4, 2019)


* * * * * * * * * * * * * *
C.L. and K.N.,                        *
on behalf of their minor son, K.M.N., *                          UNPUBLISHED
                                      *
                                      *                          No. 14-357V
              Petitioners,            *
                                      *                          Chief Special Master Dorsey
v.                                    *
                                      *                          Attorneys’ Fees and Costs
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
              Respondent.             *
* * * * * * * * * * * * * *

Mary Coffey, Coffey & Nichols, LLC, St. Louis, MO, for petitioners.
Darryl R. Wishard, U.S. Department of Justice, Washington, D.C., for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

       On April 28, 2014, C.L. and K.N. (“petitioners”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (“Vaccine
Act”) on behalf of their minor son, K.M.N. Petitioners alleged that K.M.N. suffered from
seizures and developmental delays after receipt of a diphtheria-tetanus-acellular pertussis
(“DTaP”) vaccine on or about September 23, 2011. Petition at 1. On October 23, 2018, the

1
  This decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available to
anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may object
to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
filed or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise the whole decision will be available to the public in its current form. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.
§§ 300aa.
         Case 1:14-vv-00357-SGB Document 117 Filed 10/01/19 Page 2 of 5



parties filed a stipulation recommending an award of compensation to petitioners, which the
undersigned adopted as her Decision awarding damages on October 24, 2018. ECF No. 90.

         On April 23, 2019, petitioners filed an application for attorneys’ fees and costs. Motion
for Attorney Fees and Costs (“Fees App.”) (ECF No. 99). Petitioners request compensation in
the amount of $91,609.45, representing $85,223.60 in attorneys’ fees and $6,385.85 in costs.
Fees App. Ex. 1 at 37. On May 2, 2019, petitioners filed a supplemental fees motion, requesting
an additional $10,320.00 in costs. ECF No. 102. On August 29, 2019, petitioners filed a second
supplemental fees motion, requesting an additional $8,292.00 in attorneys’ fees. ECF No. 112. In
total, petitioners request $110,221.45 in attorneys’ fees and costs (representing $93,515.60 in
fees and $16,705.85 in costs). Respondent filed his response on May 3, 2019 indicating that he
did not oppose petitioner’s motion because he believed the statutory requirement for attorneys’
fees had been met in the instant case.” Response at 2 (ECF No. 103). Petitioners did not file a
reply.

       For the reasons discussed below, the undersigned GRANTS petitioners’ motion and
awards a total of $90,128.45.

           I.      Discussion

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
and costs “if the special master or court determines that the petition was brought in good faith
and there was a reasonable basis for the claim for which the petition was brought.” Id. at
§15(e)(1). Because compensation was awarded to petitioner, the undersigned finds that he is
entitled to an award of reasonable attorneys’ fees and costs.

                      a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
                                                  2
          Case 1:14-vv-00357-SGB Document 117 Filed 10/01/19 Page 3 of 5



experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).

        A special master need not engage in a line-by-line analysis of a petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
in relevant part, 988 F. 2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
application.” Saxton, 3 F. 3d at 1521.

                                         i. Reasonable Hourly Rates

       For petitioners’ attorney, Ms. Mary Coffey, petitioners request compensation of $464.00
per hour for all work performed in this case, spanning from 2012 to 2019. Fees App. at 1. For
paralegal work performed, petitioners’ request $156.00 per hour. Id. Both requested amounts
represent the maximum rate available pursuant to the Office of Special Masters’ fee schedules. 3
However, because such a rate exceeds the fee schedules promulgated prior to 2019, the
undersigned finds that the requested rates are excessive and must be adjusted downward.

        In previous cases in the Vaccine Program, Ms. Coffey has requested and been awarded
$350.00 per hour for her work. See Odom v. Sec’y of Health & Human Servs., No. 17-198V, slip
op. at 2 (Fed. Cl. Spec. Mstr. Oct. 11, 2017); Knobbe v. Sec’y of Health & Human Servs., No.
16-315V, slip op. at 2 (Fed. Cl. Spec. Mstr. Aug. 26, 2016). The billing records submitted in
Odom and Knobbe reflect that Ms. Coffee has been awarded $350.00 per hour as a reasonable
rate for her work in 2015-2017. Accordingly, the undersigned will keep with her prior decisions
in those cases and award Ms. Coffey $350.00 per hour for those years. The undersigned also
finds that $350.00 per hour is reasonable for Ms. Coffey’s work performed in 2012-2014.

       Concerning appropriate rates for 2018 and 2019, the undersigned finds it reasonable to
increase Ms. Coffey’s rate, although the requested rate of $464.00 per hour is excessive. Ms.

3
 The 2015–2016 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-
Forum-Rate-Fee-Schedule2015-2016.pdf. The 2017 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule-2017.pdf. The 2018 Fee
Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202018.p
df. The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202019.p
df. The hourly rates contained within the schedules are updated from the decision in McCulloch v. Sec’y of Health
& Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).

                                                        3
             Case 1:14-vv-00357-SGB Document 117 Filed 10/01/19 Page 4 of 5



Coffey has been practicing law since 1980, giving her 31+ years of experience at all times while
handling the instant case and placing her within the highest range on the OSM fee schedules.
However, while Ms. Coffey has a great deal of experience as an attorney, her Vaccine Program-
specific experience is far less extensive – the instant case is her sixth case within the Program
and the only one currently active. Therefore, the undersigned does not find in appropriate to
award Ms. Coffey the highest possible amount for her work. However, given her overall
experience and her excellent work in this case, the undersigned finds it reasonable to award Ms.
Coffey rates in the middle of the appropriate experience range. Accordingly, she shall be
compensated for her work in 2018 at $431.00 per hour and her work in 2019 at $440.00 per hour.

       Similar reductions are required for the paralegal rates. The undersigned has previously
awarded Ms. Coffey’s paralegals at $100.00 per hour and shall continue to do so for all work
performed from 2012 to 2017. For 2018-2019, paralegal work shall also be compensated at the
median amount in the given range, $143.00 per hour for work performed in 2018 and $146.00
per hour for work performed in 2019.

      Therefore, based upon the rates established above, the undersigned shall reduce the final
amount of attorneys’ fees awarded by $20,093.00.4

                                          ii.   Reasonable Hours Expended

        The undersigned has reviewed the submitted billing entries and finds the total number of
hours billed to be reasonable. The billing entries accurately reflect the nature of the work
performed and the undersigned does not find any of the entries to be objectionable. Respondent
has also not indicated that he finds any of the entries to be objectionable either. Accordingly,
petitioners are entitled to final attorneys’ fees of $73,422.60.

                             b. Attorneys’ Costs

       Petitioner requests a total of $16,705.85 in attorneys’ costs. This amount is comprised of
acquiring medical records, postage, the Court’s filing fee, the expert work of Dr. Marcel
Kinsbourne, and work performed by petitioners’ probate attorney, Mr. James Zych. The
undersigned has reviewed the submitted invoices and finds all of the requested costs to be
reasonable and supported by adequate documentation. Accordingly, petitioners are entitled to the
full amount of costs sought.



4
    The reductions are delineated as follows:

Attorney work (2012-2017): ($464.00 requested - $350.00 awarded) * 114.6 hours billed = $13,064.40.
Attorney work (2018): ($464.00 requested - $431.00 awarded) * 24.6 hours billed = $811.80.
Attorney work (2019): ($464.00 requested = $440.00 awarded) * 18.4 hours billed = $441.60
Paralegal work (2012-2017): ($156.00 requested - $100.00 awarded) * 95.7 hours billed = $5,359.20.
Paralegal work (2018): ($156.00 requested - $143.00 awarded) * 22.0 hours billed = $286.00.
Paralegal work (2019): $156.00 requested - $146.00 awarded) * 13.0 hours billed = $130.00
                                                       4
           Case 1:14-vv-00357-SGB Document 117 Filed 10/01/19 Page 5 of 5



             II.      Conclusion

        Based on all of the above, the undersigned finds that it is reasonable compensate
petitioners and their counsel as follows:

    Attorneys’ Fees Requested                                                    $93,515.60
    (Total Reduction from Billing Hours)                                       - ($20,093.00)
    Total Attorneys’ Fees Awarded                                                $73,422.60

    Attorneys’ Costs Requested                                                   $16,705.85
    (Reduction of Costs)                                                              -
    Total Attorneys’ Costs Awarded                                               $16,705.85

    Total Amount Awarded                                                         $90,128.45

Accordingly, the undersigned awards the following:

      1) $90,128.45 in attorneys’ fees and costs, in the form of a check payable jointly to
         petitioners and their counsel, Ms. Mary Coffey.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this decision.5

          IT IS SO ORDERED.

                                                               s/Nora Beth Dorsey
                                                               Nora Beth Dorsey
                                                               Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.
                                                          5
